DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Status of claims
	Claims 31-45 as amended on 5/31/2022 are pending and under examination in the instant office action. 
Response to Arguments
Applicant’s arguments filed o 5/31/2022 with respect to the claims ss presently amended have been fully considered and are persuasive. 
The rejection of claims under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,053,210 (Dunkelberg) has been withdrawn in view of Applicant’s arguments that the method of the cited US 8,053,210 (Dunkelberg) drawn to and encompasses steps of testing a packaged product for sterilization efficiency while the claimed method drawn to monitoring safety of testing conditions during a test of microbial barrier properties of a product in the presence of both a product and a reference body. 
 Claims 31-45 as amended on 5/31/2022 are free from prior art of record and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 28, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653